Clark, J.,
dissenting. The deed from Sheriif Stunner to George Brooks, 1869, has been before this Court, and has been expressly adjudged to be color of title. Mfg. Co. v. Brooks, 106 N. C., 107. The plaintiffs and those under whom they claim have been in continuous possession thereunder until the intrusion of the defendant upon the locus in quo recently. The title of the plaintiffs needs’ no strengthening. The alleged defect is as to the boundaries. Tract No. 2, conveyed in said deed is described as “A tract lying on both sides of Bent Creek, and beginning on a maple tree and runs west 100 poles to a small chestnut tree, thence west 10 poles to a stake, thence east 100 poles to a stake, thence north 100 poles to the beginning, containing 100 acres, more or less.” A description 100 poles west to.a stake, thence 10 poles west to a stake, thence 100 poles east to a stake, is palpably an error, and the surveyor testified that such boundaries would not connect — of course. The Court thereon charged correctly: “In arriving at the boundary of a tract of land, when you come to consider all the evidence, if you are satisfied that a mistake has been made in the call of a deed from all the evidence, then it will be your duty to correct that mistake. For instance, if the call of the deed is for north, when it is manifest that it ought to be south, it is the duty of the jury to correct the mistake, and run south, and so with any other call as to course and distance. It is the duty of the plaintiff to satisfy you, when he claims under color of title, not only of his possession, but of the extent of his possession, and the deed is the evidence of the extent of that possession there as it is written in the face of it, or as the same may be corrected upon the evidence, in accordance with the principles *497I have already laid down to yon.” This charge is fully sustained by Higden v. Rice, 119 N. C., 623, and cases there cited.
The evidence here relied upon to correct these boundaries is the following: In the above deed from Sumner, Sheriff, to Brooks (1869), there is, besides the above defective description (which, being specific, would control were it not defective), this further description, “being the land sold by William Case to W. L. Henry.” The specific description being unintelligible and plainly deficient, we can clearly resort to the boundaries of said tract as set out in the deed from Case to Henry, which are thus referred to, and made a part of a conveyance from Sumner, Sheriff, to Brooks. This does not make the deed of Case to Henry any part of the plaintiff’s chain of title, but the reference thereto incorporates the boundaries therein into Sumner’s deed to Brooks. Id certum est quod cerium- reddi potest. If Case’s deed to Henry had been registered, there would be no trouble, but being lost, it was competent'for any one who knew the boundaries to testify what they were. The said deed from Case to Henry having been lost, William Case, the grantor therein, re-executed the same, adding the "following memorandum: “The above is a duplicate of a deed heretofore executed by me to William L. Henry, and his heirs, for the said lands, which deed was lost before it was registered. This is a duplicate of the same tenor and date (15 May, 1855), as near as I can make it. Wm. Case.” This deed was duly probated and registered in 1887, and is set up in defendant’s answer.
Upon the above evidence, his Honor charged: “If you find that the deed from William Case to W.. L. Henry was made and executed in 1855, and that the deed that has been introduced as a true copy or duplicate is a deed of re-execution of the boundaries contained in the deed of 1855, then the description in the deed from Case to Henry would be in*498corporated in the deed from Sumner, Sheriff, to Brooks. It is the duty of the plaintiffs to satisfy yon that this is the deed, or a duplicate of the deed, of 1855, before you can incorporate the boundaries' in the Sheriff’s deed.” This is supported by Hemphill v. Annis, 119 N. C., page 516; Euliss v. McAdams, 108 N. C., 511; Farmer v. Batts, 83 N. C., 387; Cox v. Hart, 145 U. S., 376.
Now that, since the Act of 1885, a deed is not color of title till registered, the reference in a deed to boundaries contained in an unregistered deed, of course, can not be incorporated into the registered deed by such reference. But, in 1869, when the deed of Sumner, Sheriff, to Brooks was executed, an unregistered deed was color of title, and therefore a reference to boundaries in such unregistered deed could be made part of a subsequent conveyance of the same land. It was incumbent upon the plaintiffs to satisfy the jury that such were the boundaries in the lost deed. It is not a question of title, but of boundaries, and hence a decree of re-execution was not necessary, nor is it material that there is no seal to the re-execution of the paper. It is pleaded in defendant’s answer. The boundaries of this tract No. 2, set out in the re-executed deed are, “Lying on both sides of Bent Creek, and beginning on a maple and runs west 100 poles to a small chestnut tree, thence south 100 poles to a stake-, thence east 100 poles' to a stake, thence north 100 poles to- the beginning, containing 100 acres, more or less.” The only difference between this boundary and that in the deed of Sumner, Sheriff, to Brooks is “thence south 100 poles to a stake,” in lien of “thence west 10 poles to a stake.” The acreage is the same, and the surveyor testified that this description from the re-executed deed of Case to Henry would exactly correspond with the boundaries of the tract claimed by the plaintiffs. Such corrections have been often allowed.